EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Marquez, Juan on 05/19/2022.
The application has been amended as follows: 
In Claim:
Claim 12: replaces --1-- with “11”.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-18 are directed to Invention non-elected without traverse.  Accordingly, claims 13-18 been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-10 and 12 are allowed.
Hong  el at. US 20140078129, fig. 1, discloses a drive circuit for a display apparatus, comprising: a switching module (130), comprising: a first input end (VIN1), a second input end (VIIN2), a control end, and an output end, wherein the first input end obtains a first signal (VS1), the second input end obtains a second signal (VS2), the output end is connected to a pixel electrode ( the first load 210 and the second load 220 may be one or more electronic devices or any type of load circuits. When the load driving apparatus 100 is served as the driving apparatus of a source driver, the first load 210 and the second load 220 are a plurality of pixels to be driven on a display panel), the control end obtains a control signal, the switching module selectively outputs the first signal and the second signal to the output end according to a level change of the control signal (see pars. 5, 56,7, 49); and a controller, connected to the control end, and comprising a first end and a second end, wherein the first end obtains a first input signal, the second end obtains a second input signal, the controller outputs the first input signal according to a period change of the second input signal, to serve as the control signal (see fig. 1, and pars. 7, 49).
Garner US 5903103, Garner discloses When switch 26 opens the IN signal goes high. See FIG. 8. This allows latch 98 (FIG. 7B) to be reset by a version of the F32 signal from the counter which has been delayed by having to pass through three inverters at the input to gate 98B. This applies a low level on line 91 while the output on line 97 remains high. This level is inverted by inverter 75. When F32 and F64 are low, gate 76 produces a high level that is inverted by gate 77 to provide a low KEY OFF signal (FIG. 8). Thus the KEY OFF signal is low for half a clock signal of F64, i.e. when all of the inputs to gate 76 are high. The low KEY OFF signal resets latch 96. The next F32 signal clocks the low level at gate 98A into the D flip-flop 72 so the KEY OFF signal will not go high again with the next F32 and F64 signals. Thus, the inverters at the input to latch 98 eliminate a race condition. Resetting latch 98 makes the output of NAND-gate 98A low, which in turn makes the KEY ON signal high and shuts off driver transistors 87A-87C. In effect, inverter 75 and NOR gate 76 combine to form a rising edge detector to produce a KEY OFF pulse indicating that the switch has opened (FIG. 8).
Abe et al. US 5495190 discloses FIG. 5 is a block diagram of memory cycle generator 54 in the programmable form. FIG. 6 illustrates the pattern of change in the period of the output signal (memory cycle clock pulse ARB-CLK) of the programmable memory cycle clock generator 54 against various combinations of preset values P.sub.1 and P.sub.2 of 2 bits. However, the scheme shown in FIGS. 5 and 6 is not inclusive, and the period of memory cycle clock pulse ARB-CLK can be selected arbitrarily corresponding to the specifications of the memory system. For RS-type flip-flop 70(1) with respect to the second read request signal RRQ.sub.ib, when the request receiving data from D-type flip-flop 66(1) is latched, the L-level data is output from its inverted output terminal Q.sub.- as the request held data. In this embodiment, as the priority of second read request signal RRQ.sub.ib is set at the lowest priority among the three request signals, the request held data from RS-type flip-flop 70(1) are only sent to the input terminal of 3-input type NAND circuit 72(1) in the input section corresponding to second read request signal RRQ.sub.ib.
None of the references cited in record disclose or suggest a drive circuit for a display apparatus, comprising: a switching module, comprising: a first input end, a second input end, a control end, and an output end, wherein the first input end obtains a first signal, the second input end obtains a second signal, the output end is connected to a pixel electrode, the control end obtains a control signal, the switching module selectively outputs the first signal and the second signal to the output end according to a level change of the control signal; and a controller, connected to the control end, and comprising a first end and a second end, wherein the first end obtains a first input signal, the second end obtains a second input signal, the second input signal is a clock pulse signal, the controller outputs the first input signal according to a period change of the second input clock pulse signal, to serve as the control signal; wherein the controller is a data flip flop, and when the clock pulse signal is a low level or an empty signal, the control signal output by the data flip flop is an empty signal, the first switch is open, the second switch is closed, and the reference voltage is transmitted to the pixel electrode; and the controller is a data flip flop, and when the clock pulse signal is a rising edge, the data flip flop outputs the high level voltage to serve as the control signal, the first switch is closed, the second switch is open, and the source voltage 1s transmitted to the pixel electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/            Primary Examiner, Art Unit 2623